Citation Nr: 0942677	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for status post lumbar 
fusion involving L4-S1, with satisfactory alignment and 
fusion.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Detroit, 
Michigan Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2007.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in December 
2007 for further development.


FINDING OF FACT

The Veteran's status post lumbar fusion involving L4-S1, with 
satisfactory alignment and fusion, was not incurred in or 
aggravated by active service and is not related to any 
incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
status post lumbar fusion involving L4-S1, with satisfactory 
alignment and fusion, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Prior to the initial adjudication of the Veteran's claim for 
service connection in the April 2005 rating decision, he was 
provided notice of the VCAA in May 2004 and February 2005.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in April 2007, February 2008 and September 2009, pertaining 
to the downstream disability rating and effective date 
elements of his claim with subsequent re-adjudication in a 
September 2009 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA examinations 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
status post lumbar fusion involving L4-S1, with satisfactory 
alignment and fusion, is related to his duties in service 
which involved heavy lifting.  During an October 2007 Travel 
Board hearing, the Veteran testified that his back problems 
in service, which included lumbar strain, predisposed the 
Veteran to subsequent unrelated back problems after service, 
resulting in his current back condition.  He reported that 
during active service his duties included aircraft loading 
and heavy lifting and he had reported having back problems at 
separation.  Finally, the Veteran testified that a private 
neurosurgeon, Dr. L.C., verbally opined that the Veteran's 
back problems in the past could have contributed to his 
current condition.  (The Board notes that the name of Dr. 
L.C. was apparently mis-transcribed in the hearing transcript 
as the private records of Dr. L.K., a spinal surgeon who 
treated the Veteran, are of record.)  

Service treatment reports reflect that the Veteran was 
treated for and diagnosed with low back pain, low back spasm 
and low back/lumbar strain, on several occasions during 
active service.  A January 1981 enlistment examination 
reveals no findings of any back condition nor was a history 
of back problems reported.  In August 1982, the Veteran was 
diagnosed with acute lower back ache/strain and assigned a 
temporary physical profile which restricted him from lifting, 
bending and prolonged standing due to acute lower back pain.  
The Veteran was treated for complaints of back pain in 
November 1982.  A November 1984 periodic examination revealed 
no findings of a back condition.  In May 1987, the Veteran 
was assigned a temporary physical profile due to low back 
pain, secondary to trauma from playing softball, which 
restricted the Veteran from lifting for ten days.  An August 
1987 periodic examination revealed no findings of a back 
condition.  The Veteran was treated for low back pain in 
January 1990 and December 1990 and October 1991.  In October 
1991 the Veteran was assigned a physical profile which 
restricted lifting, pushing and pulling over 20 pounds.  A 
September 1992 Report of Medical History  reflects that the 
Veteran reported a history of recurrent back pain, however, 
the September 1992 separation examination with clinical 
evaluation was absent of any findings of a back condition.  

In March 1995, a periodic examination, conducted while the 
Veteran served in the Army Reserves, reflects no findings of 
a back condition and no complaints of back pain.  

Private medical records from January 2001 to April 2003, to 
include records from Dr. L.K., reflect that the Veteran was 
treated for and diagnosed with several low back conditions.  
In January 2001, he was diagnosed with L5-S1 disc herniation 
pursuant to a work injury which initially occurred in May 
2000 when the Veteran fell out of a truck onto his hip and 
his lower back, causing an onset of low back pain that was 
subsequently reinjured at work when the Veteran slipped and 
hurt his lower back while pulling a hand cart.  The Veteran 
underwent a lumbar discectomy and lumbar spinal fusion in 
April 2001.  A May 2002 private medical record reflects that 
one year after the surgery, the Veteran's symptoms had 
completely resolved and he was diagnosed with status post L5-
S1 fusion, lumbar disc disease and lumbar arthritis.  In 
April 2003, the Veteran complained of back pain and he was 
diagnosed with status post lumbar fusion, lumbar 
radiculopathy, resolved, and lumbar disc disease.  

In a March 2005 VA examination, the Veteran was diagnosed 
with status post spinal fusion involving L4-S1, with 
satisfactory alignment and fusion.  The examiner also noted 
there was no evidence of a neurological deficit and some 
minor limitation of motion.  The examiner also opined that 
there was no history of an acute episode of excruciating back 
pain and no evidence of residual lumbar strain at this time.  

By a December 2007 decision, the Board found that the March 
2005 VA examination was inadequate and remanded the claim for 
a more thorough examination which clearly addressed the 
etiology questions raised by the case pursuant to 38 U.S.C.A. 
§ 5103A(d).  

In a July 2009 VA examination, the Veteran was diagnosed with 
stable lumbosacral spinal fusion with minor limitation of 
motion and no evidence of a neurological deficiency.  The 
examiner opined, based upon a review of the claims file and 
an examination of the Veteran, that it was less likely than 
not that the Veteran's current back condition was related to 
service.  The examiner explained that the Veteran underwent 
his first back surgery seven years after being discharged 
from the military and until then he was able to be gainfully 
employed until sustaining another insult to his back in 2005, 
which required a second surgery.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for status post lumbar 
fusion involving L4-S1, with satisfactory alignment and 
fusion, is not warranted.  Service treatment reports reflect 
treatment for low back pain, low back spasm and low 
back/lumbar strain on several occasions during the Veteran's 
active service.  In addition, the Veteran reported a history 
of recurrent back pain upon separation from active service.  
The post service medical evidence reflects no complaints of 
or treatment for a back condition for many years following 
the Veteran's active service until January 2001, wherein he 
injured his low back at work in May 2000 by falling off of a 
truck, reinjured his low back at work by slipping and 
thereafter sought treatment by a private physician in January 
2001.  Finally, while the Board had previously found that the 
March 2005 VA examination and opinion was inadequate, the 
July 2009 VA examiner concluded, based upon a review of the 
claims file and an examination of the Veteran, that it was 
less likely than not that the Veteran's current back 
condition was related to service and provided an appropriate 
rationale.  Therefore, there is no medical evidence of a 
nexus between the Veteran's current disability and his active 
service.

As the preponderance of the evidence is against a finding 
that status post lumbar fusion involving L4-S1, with 
satisfactory alignment and fusion, is related to the 
Veteran's active service, the claim for service connection 
for status post lumbar fusion involving L4-S1, with 
satisfactory alignment and fusion, is denied.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly his low back pain, both at the time of his 
active service and subsequently thereafter, however, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for status post lumbar fusion involving 
L4-S1, with satisfactory alignment and fusion, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


